     Case: 1:19-cr-00405 Document #: 18 Filed: 05/24/19 Page 1 of 4 PageID #:50

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION



UNITED STATES OF AMERICA.



                v.


BRIAN JOHNSON

                                                    No. 19 CR 405
                                                    Judge Rebecca R. Pallmeyer


                                FORFEITURE AGREEMENT

        Pursuant to the Order Setting Conditions of Release entered in the above-named case on

May 21, 2019 for and in consideration of bond being set by the Court for defendant BRIAN

JOHNSON (the "defendant") in the amount of $10,000 being fully secured by real property,

PHYLLIS D. JONES (GRANTOR) hereby understands, warrants and agrees:

        l.     PHYLLIS D. JONES warrants that she is the sole record owner and titleholder of

the real property located at 8816 South Utica Avenue, Evergreen Park, Illinois, and described

legally as follows:

       LOTS 7 AND 8 tN BLOCK 6 IN GOULD'S SUBDIVISION OF THE WEST 314
       OF NORTHWEST I/4 OF THE NORTHWEST II4 OF SECTION I,
       TOWNSIIIP 37 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL
       MERIDTAN, IN COOK COUNTY, ILLINOIS.

       Parcel Number(s):     24-01-t I l-029-0000
                             24-01-t l I -030-0000


                                                                      FILED
                             (the "subject property")



                                                                        tttr 24 20rch\
                                                                    creRTBK88,H8I8U,*,
      Case: 1:19-cr-00405 Document #: 18 Filed: 05/24/19 Page 2 of 4 PageID #:50

        2.      Pt{YLt,lS D. JONES warrants that there is one outstanding mortgage against the

 subject property and that her equitable interest in the property is at least $10,000.

        3.       PHYLLIS D. JONIIS has received a copy of the Court's Order Setting Conditions

of Release and understands its terms and conditions.

        4.      PHYLI.IS D. JONES understands and agrees that the defendant will be subjecr to

the terms and conditions of the Order Setting Clonditions of Release until any of the lbllowing

events: (a) defbndant surrenders to serve his sentence; (b) defendant is taken into custody by

order of the court in the above-captioned matter; (c) the above-captioned matter is dismissed

against defendant in its entirety: or (d) judgment is entered in defendant's favor.

        5.       PHYLI.IS D. JONES agrees that public docket entries and filings in the above-

captioned matter constitute adequate notice to the surety of all judicial proceedings in the case.

PHYl.l.lS D. JONITS understands that moclifications to the Court's Order Setting Clonditions of

Release may occur, and may materially change the conditions          of release. In exchange lbr   the

entry of the Order Setting Conditions of Release, PHYLLIS D. JONES waives any right to

receive notice ofjudicial proceedings liom thc United states or the    cou(.
        6.      PHYI-LIS D. JONES understands and agrees that this forf'eiture agreement

applies to any modified order Setting c'onditions of Release entered by the courl in the above-

captioned matter.

        7.     PIIYLLIS D. JONES       agrees that her equitable interest in the above-

dcscribed real property up to thc amount o1'the bond shall be lbrf'eitcd to the United States      of
America should thc def'endant fail to appear as rcquircd by the Court or otherwise violates any

condition of the Court's Order Setting Conditions ol'Release. during the pendency of the order.
      Case: 1:19-cr-00405 Document #: 18 Filed: 05/24/19 Page 3 of 4 PageID #:50


        8.        PIIYLLIS D. JONITS     agrees to execute a quit claim deed in favor of the

United States of America, which deed shall he held in the custody of the Clerk of the tJnited

States District Court, Northern District of Illinois. until further order of the Court.

        9.       PtlYLl,lS D. JONES     understands that the United States of America      will

seek an order from the Court authorizing the Llnited States of America to file and rccord the

above-described deed. and    will take whatever other action that may be necessary to perfect its

interest in the above-described real property, should the defendant fail to appear as required by

the Court or otherwise violate any condition of the Court's Order Setting Conditions of Release,

during the pendency ofthe order.

        10.      PHYt-l.lS D. JONtiS understands and agrees that, should the defendant

fail to appear as required by the Court or otherwise violates any condition of the Court's Order

Setting Conditions of Release. I'}tlYLl.lS D. JONES       will   be liable to pay the difference between

thc bond amount of $10.000 and hcr equitable interest in the subject properly. and PFIYI-I.IS D.

JONES hereby agrees to the entry ol'a detault judgment against her for the amount of any such

diftbrence.

        I   l.   PHYLI.IS D. JONUS agrees that she will maintain the subject property in

good repair. pay all taxes and obligations thereon when due, and w'ill take no action which could

encumber the real property or diminish       her   interest therein, including any el'lort to sell or

othcrrvise convey the property without leave of Clourt.

        12.      PIIYLI-IS D. JON[]S understands that if she has knowingly made or submitted

or caused to be made or submittcd any lalse, liaudulent or misleading statement or document in

connection r.l'ith this frorl-eiturc Agreement. or in cclnnection rvith the bond set fbr defbndant. she
        Case: 1:19-cr-00405 Document #: 18 Filed: 05/24/19 Page 4 of 4 PageID #:50


 is subject to a felony prosecution for making false statements and making a false declaration

 under penalty of perjury.

          13.   PHYLLIS D. JONES agrees that the United States shall file and record a

copy    of this Forfeiture   Agreement with the Cook County Recorder's Office as notice of

encumbrance in the alnount of the bond.

         14.    PHYLLIS D. JONES hereby declares under penalty of perjury that she has read

the foregoing Forfeiture Agreement in its entirety, and the information contained herein is true

and correct.

         15.    PHYLLIS D. JONES understands and agrees that failure to comply with

any term or condition of this Forfeiture Agreement   will constitute grounds for the United   States

of America to request that the bond posted for the release of the defendant be revoked.




,^," 5bE)ry
        --r-                                 PHYLLIS




Date:
                                             WITNESS




Prepared by and Return to:
Bissell, US Attorney's Office
219 S. Dearborn Street, 5th Floor
Chicago, Illinois 60604
